Citation Nr: 0633814	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  06-18 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to effective dates prior to March 29, 2002, for 
the assignment of disability ratings for bilateral hearing 
loss and bilateral tinnitus.  


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case was previously before the Board in February 2006 
when the Board determined that the veteran had submitted a 
timely notice of disagreement on the matter and remanded the 
issue back to the RO for the issuance of a statement of the 
case.  A statement of the case was issued to the veteran in 
April 2006, and a substantive appeal was filed by the veteran 
in May 2006.

When the case was previously before the Board, the issue was 
characterized in terms of whether new and material evidence 
has been submitted to reopen claims of entitlement to earlier 
effective dates.  However, as discussed below, the Board is 
unable to reach the question of 'new and material evidence' 
as a matter of law.  Consequently, the issue has been 
recharacterized in this decision to exclude the 'new and 
material evidence' element.

The appellant testified at a videoconference Board hearing in 
September 2006.  A transcript of this hearing is associated 
with the claims file.

The appellant's request to have his appeal advanced on the 
docket pursuant to 38 C.F.R. § 20.900 (2006), was granted by 
the Board in July 2006.


FINDINGS OF FACT

1.  By a September 2002 rating decision, the RO assigned a 20 
percent evaluation for bilateral hearing loss, effective 
March 29, 2002; the veteran appealed this assignment of an 
effective date.

2.  By a February 2003 rating decision, the RO assigned a 10 
percent evaluation for bilateral tinnitus, effective March 
29, 2002; the veteran appealed this assignment of an 
effective date.

3.  In a March 2004 decision, the Board denied the veteran's 
appeal for assignment of earlier effective dates for 
bilateral hearing loss and bilateral tinnitus; the veteran 
filed a motion for reconsideration of this Board decision but 
did not appeal the decision.

4.  In April 2004, the Board denied the veteran's motion for 
reconsideration of the March 2004 Board decision denying 
entitlement to assignment of earlier effective dates for 
bilateral hearing loss and bilateral tinnitus.


CONCLUSION OF LAW

The March 2004 Board decision, which denied entitlement to 
effective dates earlier than March 29, 2002 for the veteran's 
compensation for bilateral hearing loss and bilateral 
tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 2002 rating decision, a 20 percent evaluation 
was established for bilateral hearing loss, effective March 
29, 2002.  In a February 2003 rating decision, a 10 percent 
evaluation was established for bilateral tinnitus, effective 
March 29, 2002.  The veteran appealed the assigned effective 
dates to the Board.  In a March 2004 decision, the Board 
denied the veteran's appeal for earlier effective dates and, 
in April 2004, the Board denied the veteran's motion to 
reconsider the March 2004 denial.	  The March 2004 Board 
decision is final.  38 U.S.C.A. § 7104.

Generally, once a Board decision becomes final under 38 
U.S.C.A. § 7104, the claim cannot be reopened or adjudicated 
by VA absent the submission of new and material evidence.  38 
U.S.C.A. §§ 5108, 7104(b).

Although the veteran is now advancing a claim for an earlier 
effective date for the ratings assigned for bilateral hearing 
loss and bilateral tinnitus, the United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
there can be no freestanding claim for an earlier effective 
date because to allow such a claim would be contrary to the 
principle of finality set forth in 38 U.S.C.A. § 7105.  Rudd 
v. Nicholson, No. 02-0300 (U.S. Vet. App. August 18, 2006).  
In other words, the finality of the effective date precludes 
an attempt to now claim an earlier effective date on grounds 
other than clear and unmistakable error.

The Board notes that the issue currently in appellate status 
involves only the veteran's contention that new and material 
evidence should reopen his claim to earlier effective dates.  
The veteran's contentions regarding clear and unmistakable 
error were addressed in a Board decision dated February 2006.

The Board is bound to deny this appeal as a matter of law and 
not based upon consideration of the evidentiary record; no 
possible development of the record would affect the outcome 
of this decision.  Therefore, because no reasonable 
possibility exists that would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet.App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


